Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Chang on 2 February 2021. 
The application has been amended as follows: 
In the claims: 

1.  A method for video decoding in a decoder, comprising:
decoding prediction information of a current block from a coded video bitstream, the prediction information being indicative of an affine prediction for the current block;
determining whether an interweaved affine prediction is to be applied to the current block when the current block is within a larger region than the current block, the larger region having a flag that is indicative of enabling an interweaved affine prediction in the larger region, and the interweaved affine prediction being applicable to only uni-predicted affine blocks in the larger region;
disabling bi-prediction for the larger region when the flag indicates that the interweaved affine prediction is enabled in the larger region; and
reconstructing samples of the current block according to the interweaved affine prediction based on the interweaved affine prediction being determined to be applied to the current block. 

4. .

5.  The method of claim [[4]]1, further comprising: 
decoding an inter prediction direction index that uses a single bit for one of two reference directions with the bi-prediction being excluded. 

8.  An apparatus for video decoding, comprising:
processing circuitry configured to:
decode prediction information of a current block from a coded video bitstream, the prediction information being indicative of an affine prediction for the current block;
determine whether an interweaved affine prediction is to be applied to the current block when the current block is within a larger region than the current block, the larger region having a flag that is indicative of enabling an interweaved affine prediction in the larger region, and the interweaved affine prediction being applicable to only uni-predicted affine blocks in the larger region;
disable bi-prediction for the larger region when the flag indicates that the interweaved affine prediction is enabled in the larger region; and
reconstruct samples of the current block according to the interweaved affine prediction based on the interweaved affine prediction being determined to be applied to the current block. 

11. .

12.  The apparatus of claim [[11]]8, wherein the processing circuitry is configured to: 
decode an inter prediction direction index that uses a single bit for one of two reference directions with the bi-prediction being excluded. 

15.  A non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform:
decoding prediction information of a current block from a coded video bitstream, the prediction information being indicative of an affine prediction for the current block;
determining whether an interweaved affine prediction is to be applied to the current block when the current block is within a larger region than the current block, the larger region having a flag that is indicative of enabling an interweaved affine prediction in the larger region, and the interweaved affine prediction being applicable to only uni-predicted affine blocks in the larger region;
disabling bi-prediction for the larger region when the flag indicates that the interweaved affine prediction is enabled in the larger region; and
reconstructing samples of the current block according to the interweaved affine prediction based on the interweaved affine prediction being determined to be applied to the current block. 

18. .

19.  The non-transitory computer-readable medium of claim [[18]]15, wherein the instructions cause the computer to perform: 
decoding an inter prediction direction index that uses a single bit for one of two reference directions with the bi-prediction being excluded. 


Allowable Subject Matter
Claims 4, 11 and 18 are canceled. 
Claims 1-3, 5-10, 12-17, 19-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Francis Geroleo/Primary Examiner, Art Unit 2485